            Case 1:18-cv-03781-CCB Document 9 Filed 03/04/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION


GLEN K. ALLEN,

               Plaintiff,
                                                        Case No.: 1:18-cv-03781-CCB
       v.

HEIDI BEIRICH, et al.,

               Defendants.



                                    SPLC DEFENDANTS’
                                    MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants the Southern Poverty

Law Center and Heidi Beirich (together, “SPLC”) hereby move to dismiss with prejudice all

claims against them in Plaintiff Glen Allen’s Complaint, ECF Dkt. 1, for failure to state a claim

as a matter of law. The reasons in support of this Motion are set forth in the accompanying

Memorandum of Law, which is incorporated herein by reference.

       WHEREFORE, SPLC requests that the Court dismiss all claims in the Complaint, with

prejudice, and grant any other relief as the Court deems just, equitable, and proper.
         Case 1:18-cv-03781-CCB Document 9 Filed 03/04/19 Page 2 of 3



Dated: March 4, 2019                  Respectfully submitted,

                                      /s/ Chad R. Bowman                 .
                                      Chad R. Bowman (Fed. Bar No. 18305)
                                      Elisabeth R. Connell (Fed. Bar No. 19480)
                                      BALLARD SPAHR LLP
                                      1909 K Street, NW, 12th Floor
                                      Washington, DC 20006-1157
                                      Phone: (202) 508-1120
                                      Facsimile: (202) 661-2299
                                      Email: bowmanchad@ballardspahr.com
                                             connelle@ballardspahr.com

                                            Counsel for Defendants




                                      2
          Case 1:18-cv-03781-CCB Document 9 Filed 03/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March, 2019, I caused a true and correct copy of the

foregoing SPLC Defendants’ Motion to Dismiss, with all attachments, to be served via the court's

Electronic Case Filing system on:

 Glen K. Allen                                    Frederick C. Kelly
 502 Edgevale Road                                Law Offices of Frederick C. Kelly
 Baltimore, MD 21210                              28 Roe Circle
                                                  Monroe, NY 10950
 Pro se Plaintiff
                                                  Counsel for Plaintiff


                                                             /s/ Chad R. Bowman
                                                             Chad R. Bowman
